Citation Nr: 1125599	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  09-48 096	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals (Board) decision of June 17, 2009, which denied entitlement to an effective date prior to December 21, 2002, for the grant of service connection for generalized anxiety disorder with bipolar disorder and major depression; denied entitlement to an effective date prior to April 19, 2006, for the grant of service connection for bilateral hearing loss and tinnitus; and found no clear and unmistakable error (CUE) in an October 1972 rating decision denying service connection for defective hearing and psychiatric problems should be revised or reversed on the grounds of CUE.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel







INTRODUCTION

The moving party is a Veteran who had active service from April 1966 to July 1968.


FINDINGS OF FACT

1.  A June 2009 Board decision denied entitlement to an effective date prior to December 21, 2002, for the grant of service connection for generalized anxiety disorder with bipolar disorder and major depression; denied entitlement to an effective date prior to April 19, 2006, for the grant of service connection for bilateral hearing loss and tinnitus; and found no clear and unmistakable error in an October 1972 rating decision denying service connection for defective hearing and psychiatric problems.

2.  The Veteran has not submitted a valid CUE motion as to the decision of the Board described above.  


CONCLUSION OF LAW

The requirements for pleading CUE in the June 2009 Board decision which denied entitlement to an effective date prior to December 21, 2002, for the grant of service connection for generalized anxiety disorder with bipolar disorder and major depression; denied entitlement to an effective date prior to April 19, 2006, for the grant of service connection for bilateral hearing loss and tinnitus; and found no clear and unmistakable error (CUE) in an October 1972 rating decision denying service connection for defective hearing and psychiatric problems, have not been met.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1400, 20.1403, 20.1404  (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The U.S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist under the VCAA do not apply to allegations of clear and unmistakable error in prior decisions of the Board, because a CUE motion is not a claim or an appeal, but is a collateral attack upon a previous final decision.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); Simmons v. Principi, 17 Vet. App. 104, 109 (2003).

II.  Analysis

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice, Rule 1400 through Rule 1411, codified at 38 C.F.R. §§ 20.1400-1411 (2010).

A motion for revision of a Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran; the name of the moving party if other than the Veteran; the applicable VA file number; and the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling. 38 C.F.R. § 20.1404(a) (2010).

Moreover, a motion for revision of a Board decision based on CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions that fail to comply with the requirements of this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(b); see Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

The Board notes that it has original jurisdiction to determine whether CUE exists in a prior final Board decision.  38 C.F.R. § 20.1400.  Section § 20.1403(a) provides that CUE is a very specific and rare kind of error.  It is the kind of error of fact or law which, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a); see also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

The review for clear and unmistakable error in a prior Board decision must be based on the record and the law which existed when that decision was made.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  See 38 C.F.R. § 20.1403(b), (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

The following situations do not constitute CUE: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) VA failure to fulfill the duty to assist; (3) a disagreement as to how the facts were weighed or evaluated; and (e) the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the pertinent statute or regulation.  38 C.F.R. § 20.1403(d)-(e); see also 38 U.S.C.A. §§ 501(a), 7111 (West 2002).

In the present case, the Veteran has not submitted a proper CUE motion that meets the requirements of 38 C.F.R. §§ 20.1404(a) or (b).  As noted above, in June 2009 the Board denied entitlement to an effective date prior to December 21, 2002, for the grant of service connection for generalized anxiety disorder with bipolar disorder and major depression; denied entitlement to an effective date prior to April 19, 2006, for the grant of service connection for bilateral hearing loss and tinnitus; and found no CUE in an October 1972 rating decision denying service connection for defective hearing and psychiatric problems. 

In subsequent statements, the Veteran has continued to assert that he should have been granted disability benefits dating back to 1972, that he did not have the mental capacity to pursue his claim in 1972, and that VA should have assisted him better by giving him an examination at that time.  The Veteran has never clearly stated that he is asserting CUE in the June 2009 Board decision, nor has he clearly identified the issue (or issues) as to which he is asserting CUE.  Therefore, he has not met the requirements of 38 C.F.R. § 20.1404(a) (2010).  He also has not clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board's June 2009 decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  He has essentially reiterated the same arguments for which CUE was denied by the Board in June 2009.  Because the Veteran has advanced only non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, he has not satisfied the requirements of 38 C.F.R. § 20.1404(b)

Accordingly, the Board has no jurisdiction to address any question of CUE in the June 2009 Board decision.

Of note is that both the Veterans Claims Court and the Federal Circuit have explained that VA is to sympathetically read any written filings by a Veteran.  See Andrews v. Nicholson, 421 F.3d 1278, 1283 (Fed. Cir. 2005); Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007).  The Board must also consider the explanation by the Veterans Court with regard to sympathetic readings of pleadings alleging CUE in an RO decision.  Acciola v. Peak, 22 Vet. App. 320, 324 (2008).  Defining what amounts to a sympathetic reading of CUE motions to include a broad reading could lead to denial rather than dismissal, and thereby bring res judicata effects into play, which would be disadvantageous to the movant should such person attempt at a later date to assert CUE in the same decision.  Id. at 326.  Moreover, the Veterans Court stated that although "a sympathetic reading of a CUE motion can fill in details where the theory is not fully fleshed out, . . . it cannot supply a theory that is absent."  Id.  The Board also recognizes that the discussion in Acciola referred to a pro se movant, but in the context of that decision, it is clear that the Veterans Court was not restricting that term to unrepresented movants but rather to movants unrepresented by legal counsel.  The Veteran in the instant case falls into the category of a pro se movant.

In Acciolo, the Veterans Court referred to Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) and Fugo v. Brown, 6 Vet. App. 40 (1993), in articulating the specificity requirement for CUE motions, stating that "a CUE movant must describe the alleged error with some degree of specificity and must provide persuasive reasons as to why the result would have been manifestly different but for the alleged error."  Id. at 325 (internal quotations omitted).

Turning back to the instant pleading, the Board notes that the Veteran has merely restated the same arguments which were advanced and were addressed by the Board in June 2009.  He has not asserted any factually or legal deficiency with the Board's June 2009 decision.  The movant does not refer to any specific regulation, statute, or case law, does not describe how the law was misapplied, and does not provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  The vague nature of pleadings in this case leads the Board to the conclusion that, rather than being finally denied, the matter should be dismissed without prejudice to refiling.




ORDER

The motion to revise or reverse the Board's June 2009 decision on the basis of CUE is dismissed, without prejudice as to refiling.



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



